DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 03/30/22.  Regarding the amendment, claims 1-17 are present for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/22 is being considered by the examiner.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show: 
As recited in claim 1 and its dependent claims 2-12, an armature manufacturing method for manufacturing an armature including
a core (10) that includes a slot (11), and 
a coil (30) that includes a slot-housed portion (31) disposed inside the slot (11) and coil end portions (32) disposed outside the slot (11), the method comprising:
a coil disposing step (S1) involving using a thermally expandable resin (Q) that expands by application of heat, and disposing the coil (30) in the core (10) such that the thermally expandable resin (Q) before expansion is disposed between the slot-housed portion (31) and an inner surface of the slot (11); 
a resin disposing step (S2) involving, before or after the coil disposing step, using a thermally melting resin (P) that melts by application of heat, and disposing the thermally melting resin (P) before melting such that the thermally melting resin (P) comes into contact with the coil end portions (32); and 
a heating step involving (S31-S32), after the coil disposing step (S1) and the resin disposing step (S2), heating, expanding, and then curing the thermally expandable resin (Q), and, after the coil disposing step (S1) and the resin disposing step (S2), heating, melting, and then curing the thermally melting resin (P).

    PNG
    media_image1.png
    372
    495
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    518
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    359
    543
    media_image3.png
    Greyscale

As recited in claim 13 and its dependent claims 14-17, an armature comprising: 
a core (10) that includes a slot (11); and 
a coil (30) that includes a slot-housed portion (31) disposed inside the slot (11), and coil end portions (32) disposed outside the slot (11), wherein 
a thermally expandable resin (Q) that expands by application of heat is disposed between the slot-housed portion (31) and an inner surface (20) of the slot (11), with the thermally expandable resin (Q) cured after expansion, and 
a thermally melting resin (P) that melts by application of heat is disposed in a gap between the coil end portions (32), with the thermally melting resin (P) cured after melting,
wherein the armature (1) includes an electrically insulating member (91) higher in melting point than the thermally melting resin (P).

    PNG
    media_image4.png
    527
    593
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed 03/30/22, with respect to claims 1 and 13 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn and placed the invention in condition of allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834